                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


KAROTEH K. SUAH,                                     4:21-CV-04065-KES

                          Plaintiff,

             vs.                               1915A SCREENING ORDER FOR
                                                        SERVICE
CHIEF OF POLICE SFPD MATT BURNS,
in his official capacity; UNKNOWN
SFPD DETECTIVE, in his/her
individual and official capacity;
UNKNOWN SFPD OFFICER, in his/her
individual and official capacity; and
UNKNOWN SFPD OFFICER, in his/her
individual and official capacity;

                          Defendants.


      Plaintiff, Karoteh K. Suah, filed a pro se civil rights lawsuit under 42

U.S.C. § 1983. Docket 1. This court granted Suah leave to proceed in forma

pauperis but ordered him to pay an initial partial filing fee. Docket 7. Suah

timely paid his fee on May 27, 2021. This court will now screen Suah’s

complaint under 28 U.S.C. § 1915A.

I.   Factual Background

      The facts alleged in Suah’s complaint are: that on March 2, 2021, two

Unknown Sioux Falls Police Officers (Unknown Officers) arrived at Suah’s

storage unit. Docket 1 at 14. The Unknown Officers responded to a call about a

suspicious substance that was allegedly found in Suah’s storage unit. Id. Suah
is a black male, and a white male, Bill Thompson, admitted that he made the

discovery when he unlawfully entered Suah’s storage unit. Id.

      Suah claims that the Unknown Officers chose to “selectively ignore”

Thompson’s crime of “burglary” and turned the investigation over to an

Unknown Sioux Falls Detective (Unknown Detective). Id. The Unknown

Detective allegedly reviewed the evidence and chose to ignore the crimes

committed by Thompson, and selectively enforced the law on Suah. Id. Suah

was charged with possession of marijuana. Id. Thompson was not charged with

a crime. See id. Suah asserts that “[t]he acts of selective enforcement . . . held

[a] discriminatory effect [and] purpose by allowing Mr[.] Thompson to violate

the rights of Mr[.] Suah . . . without criminal prosecution . . . .” Id. at 15. Suah

claims this choice was made because he is a black male and Thomspon is a

white male. Id.

      Suah sues Matt Burns, Chief of Police for the Sioux Falls Police

Department, in his official capacity and claims he failed to properly train the

officers and the policies that were used to train the officers are

unconstitutional. Id. at 15-16. He asserts that his claim regarding Matt Burns’s

failure to train can be “supported by multiple occurrences of constitutional

negligence by officer[s] on multiple levels with the City of Sioux Falls Police

Department.” Id. at 16. Suah seeks $1.5 million in monetary damages. Id. at

17.




                                         2
II.   Legal Standard

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985) (citation omitted); see also Ellis v. City of Minneapolis, 518 F. App’x 502,

504 (8th Cir. 2013). Civil rights complaints cannot be merely conclusory. Davis

v. Hall, 992 F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481,

482 (8th Cir. 2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all of the allegations in

the complaint are true . . . .” Twombly, 550 U.S. at 555; see also Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008) (noting that a complaint must

contain either direct or inferential allegations regarding all material elements

necessary to sustain recovery under some viable legal theory). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they
                                         3
“[are] (1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

III.   Legal Analysis

       A.   Official Capacity Claims

       Suah sues Matt Burns, Chief of Police for the Sioux Falls Police

Department, only in his official capacity. Docket 1 at 2. He sues two Unknown

Officers and an Unknown Detective in their individual and official capacities.

Id. at 2-3. Claims against defendants in their official capacities are the

equivalent of a lawsuit against the City of Sioux Falls. See Veatch v. Bartels

Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). A municipal government

may only be sued “when execution of a government’s policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy,” deprives a plaintiff of a federal right. Monell v. Dept. of

Soc. Servs., 436 U.S. 658, 694 (1978). Suah claims that Burns failed to

properly train his officers and the policies that were used to train the officers

are unconstitutional. Id. at 15-16. His allegation is “supported by multiple

occurrences of constitutional negligence by officer[s] on multiple levels with the

City of Sioux Falls Police Department.” Id. at 16.

       A governmental entity is liable “only when the entity itself is a ‘moving

force’ behind the violation. That is, the entity’s official ‘policy or custom’ must

have ‘caused’ the constitutional violation . . . .” Clay v. Conlee, 815 F.2d 1164,

1170 (8th Cir. 1987) (quoting Oklahoma City v. Tuttle, 471 U.S. 808, 823-34
                                           4
(1985)). “At a minimum, a complaint must allege facts which would support the

existence of an unconstitutional policy or custom.” Doe v. Sch. Dist. of Norfolk,

340 F.3d 605, 614 (8th Cir. 2003). “[T]here must have been a pattern of

‘persistent and widespread’ unconstitutional practices which became so

‘permanent and well settled’ as to have the effect and force of law.” Jane Doe A

By and Through Jane Doe B v. Special Sch. Dist. of St. Louis Cnty., 901 F.2d

642, 646 (8th Cir. 1990) (quoting Monell, 436 U.S. at 691).

        Liberally construing the facts in favor of Suah, he has alleged a claim

that the City of Sioux Falls has an unconstitutional policy or custom of

selective enforcement of the law, and that this policy or custom was the driving

force behind his alleged injury. Thus, Suah’s unconstitutional policy or custom

claim against defendants in their official capacities survives § 1915A screening.

   B.    Individual Capacity Claims

        Suah sues the Unknown Officers and the Unknown Detective in their

individual capacities. Docket 1 at 2-3. He claims they selectively enforced the

law based on Suah’s race. Id. at 14-15. “[T]he Constitution prohibits selective

enforcement of the law based on considerations such as race [or a suspect

classification].” Whren v. United States, 517 U.S. 806, 813 (1996) (noting that a

selective enforcement of the law claim arises under the Equal Protection Clause

of the Fourteenth Amendment). A plaintiff must show that the officer exercised

discretion to enforce the law on account of a suspect classification “which

requires proof of both discriminatory effect and discriminatory purpose.”

Johnson v. Crooks, 326 F.3d 995, 1000 (8th Cir. 2003). “When the claim is
                                         5
selective enforcement of the [] laws or a racially-motivated arrest, the plaintiff

must normally prove that similarly situated individuals were not stopped or

arrested in order to show the requisite discriminatory effect and purpose.” Id.

      Here, Suah has alleged sufficient facts to show that the Unknown

Officers and the Unknown Detective arrested and prosecuted Suah, a black

male, and did not arrest a similarly situated white male for the white male’s

alleged “burglary” of Suah’s storage unit. Docket 1 at 14-15. Suah has alleged

facts to show that an individual similarly situated to him was not arrested, and

that this amounted to a discriminatory effect and purpose. Suah’s Equal

Protection claim against the Unknown Detective and Unknown Officers

survives § 1915A screening.

      Thus, it is ORDERED:

      1. That Suah’s unconstitutional policy or custom claim against

         defendants in their official capacities survives 28 U.S.C. § 1915A

         review.

      2. That Suah’s Equal Protection selective enforcement of the law claim

         against the Unknown Officers and the Unknown Detective survives

         28 U.S.C. § 1915A review.

      3. That the Clerk shall send blank summons forms and Marshal

         Service Form (Form USM-285) to Suah so that he may cause the

         complaint to be served upon defendants.

      4. That Suah shall complete and send the Clerk of Courts a separate

         summons and USM-285 form for each defendant. Upon receipt of the
                                         6
  completed summons and USM-285 forms, the Clerk of Court will

  issue the summons. If the completed summons and USM-285 form

  are not submitted as directed, the complaint may be dismissed.

5. The United States Marshal Service shall serve the completed

  summonses, together with a copy of the complaint (Docket 1) and

  this order, upon the defendants.

6. Defendants will serve and file an answer or responsive pleading to

  the amended complaints and supplement on or before 21 days

  following the date of service or 60 days if the defendants fall under

  Fed. R. Civ. P. 12(a)(2) or (3).

7. Suah will keep the court informed of his current address at all

   times. All parties are bound by the Federal Rules of Civil Procedure

   and by the court’s Local Rules while this case is pending.

Dated July 6, 2021.

                          BY THE COURT:

                          /s/   Karen E. Schreier
                          KAREN E. SCHREIER
                          UNITED STATES DISTRICT JUDGE




                                     7
